Citation Nr: 0404295	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.  03-02 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from October 1953 to August 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2001 RO decision which denied service 
connection for a low back disorder.  In September 2003, a 
Travel Board hearing was held at the RO.  


FINDINGS OF FACT

The veteran's current low back disorder began many years 
after service and was not caused by any incident of service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Navy from October 
1953 to August 1957.  His enlistment examination, performed 
in September 1953, noted essentially normal findings 
throughout.  Service medical records from August 1956 showed 
treatment for a laceration to the right thigh above the knee.  
The veteran reported that while attempting to lift an armored 
hatch, the padeye broke causing a laceration above the right 
kneecap.  He also gave a history of a laceration to the 
scrotum in 1954.  In May 1956, he tripped over a line while 
walking through the mess hall.  A subsequent X-ray 
examination of the left ankle revealed no evidence of 
fracture or dislocation.  The veteran's service separation 
examination was conducted in August 1957.  The report is 
silent as to complaints of back pain.  Physical examination 
revealed the spine to be normal.

In January 1966, the veteran filed a claim seeking service 
connection for a laceration to the right leg/knee.  A VA 
general physical examination in March 1966 noted a right 
thigh scar.  The examination noted no complaints, findings, 
or diagnosis of a low back disorder.  

In March 1966, the RO granted service connection for the 
right lower extremity scar.

In January 2001, the veteran filed his present claim seeking 
service connection for a low back disorder.  He attributed 
this condition to his having fallen in about 1955 through the 
deck plates of his ship, about 14 feet from the floor of the 
engine room, and ending up straddling an angle iron.  He said 
he lacerated his scrotum in this fall.  

In June 2001, the RO sent correspondence to the veteran 
informing him of his rights and responsibilities under the 
Veterans Claims Assistance Act of 2000.  The letter informed 
him of evidence needed to support his claim.  He was 
requested to identify all medical treatment providers he had 
seen for his low back disorder, and was told the VA would 
attempt to obtain identified records on his behalf. 

In September 2001, a VA examination for the spine was 
conducted.  The veteran gave a history of a fall through a 
deck plate and landing on an angle iron.  He said he had back 
pain since this incident, and eventually required a 
discectomy of L4-L5 in 1980.  Following current VA 
examination, the diagnosis was status-post lumbar surgery at 
disc level L4-L5.

In November 2001, the RO issued a rating decision that denied 
service connection for a low back disorder.  The decision 
noted that the veteran had failed to reply to the RO's June 
2001 request for evidence in support of his claim.  The 
veteran was sent a copy of the rating decision.

In May 2002, the veteran submitted his notice of 
disagreement.  He related that he complained of back pain 
when medically treated in 1966, but related records could not 
be found.

In November 2002, the RO sent the veteran a statement of the 
case.  This document noted that the only response received 
from him regarding the availability of any post-service 
records was his May 2002 letter indicating that records were 
not available from an unidentified facility.  

In his January 2003 substantive appeal, the veteran said he 
fell about 12 to 15 feet aboard ship in 1954, ending up 
straddling an angle iron.  He noted he injured a testicle in 
that incident.  He also felt that the incident may have 
started the disc degeneration problem in his back.

In September 2003, the veteran testified at a Board hearing 
conducted at the RO.  He felt that his service medical 
records were incomplete.  He said that in 1954 or 1955 he 
fell 6 feet aboard ship, landing on an angle iron and 
injuring his scrotum, which was then treated.  He could not 
remember if his back was treated at that time, but he felt 
the incident could have started his current disc degeneration 
in his back.  He also suggested that other injuries in 
service, to other parts of his body, may have started the 
back problem.  He noted he had low back disc surgery in 1980.  
When asked if there were any post-service medical records up 
to the time of the 1980 back surgery, the veteran indicated 
he could not pinpoint such treatment or remember the names of 
the doctors.

II.  Analysis

The veteran claims service connection for a low back 
disorder.  Through correspondence, the rating decision, and 
the statement of the case, the veteran has been notified with 
regard to the evidence necessary to substantiate his claim, 
including what evidence he is to obtain and what evidence the 
VA is to obtain.  Service medical records have been obtained.  
Despite repeated VA requests to identify or provide medical 
records from all post-service treatment, the veteran has not 
done so.  A VA examination has been provided.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.   

Service connection may be granted for disability due to a 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

Service connection for certain chronic diseases, including 
arthritis, will be presumed if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The veteran served on active duty from October 1953 to August 
1957.  His service medical records show no back disorder, and 
the spine was normal on the service separation examination.  
In connection with his current VA claim, the veteran 
maintains that injuries to other areas of his body during 
service may also have involved his back and started his 
current lumbar disc degeneration.  However, as a layman, the 
veteran does not have competence to provide a medical opinion 
on diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  In fact, a doctor could 
not provide a nonspeculative medical opinion on such matter, 
given the absence of proven predicate facts necessary to 
formulate a competent medical opinion.

There is no evidence of arthritis of the back in the 
presumptive year after service.  Medical records and 
statements by the veteran for years after service are 
negative for a back problem.  The veteran has not identified 
any medical treatment for a low back disorder for many years 
after service.  He filed a claim for service connection for a 
low back disorder in 2001.  He reports a history of low back 
surgery for disc disease in 1980, which is some 23 years 
after service.  The 2001 VA examination diagnosed status-post 
lumbar surgery at disc level L4-L5.  The medical evidence 
does not suggest that the current low back disorder, first 
shown many years after service, is related to any incident of 
active duty. 

The weight of the credible evidence establishes that the 
veteran's current low back disability began many years after 
service and was not caused by any incident of service.  The 
condition was not incurred in or aggravated by service.  As 
the preponderance of the evidence is against the claim for 
service connection for a low back disorder, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a low back disorder is denied.



	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



